IN THE COURT OF APPEALS OF IOWA

                                  No. 13-0612
                             Filed March 26, 2014


IN RE THE MARRIAGE OF PEGGY J. TROYNA
AND ROBERT C. CLINE

Upon the Petition of
PEGGY J. TROYNA,
      Petitioner-Appellee,

And Concerning
ROBERT C. CLINE,
     Respondent-Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Chickasaw County, Richard D.

Stochl, Judge.



       A former husband challenges the amount of his equalization payment

required by the dissolution decree. AFFIRMED AS MODIFIED.



       Linda Jensen Hall of Gallagher, Langlas & Gallagher, P.C., Waterloo, for

appellant.

       David A. Kuehner of Eggert, Erb, Mulcahy & Kuehner, P.L.L.C., Charles

City, for appellee.



       Considered by Vogel, P.J., and Tabor and McDonald, JJ.
                                          2



TABOR, J.

         Robert Cline challenges the dissolution decree’s requirement he make an

$11,251.50 equalization payment to his ex-wife Peggy Troyna. He contends the

district court’s asset valuation was flawed and the court failed to consider

relevant factors under Iowa Code section 598.21(5) (2011). Because the parties

agree the court misstated the value of two assets, we modify the equalization

payment to $6,360.19.

    I.      Background Facts and Proceedings

         Robert planned to retire from John Deere in December 2001.                In

November 2001, he entered a prenuptial agreement with Peggy. The agreement

provided in the event of divorce they would have no claims to the other’s

premarital property or for spousal support or legal fees.             Robert owned

significantly more property than Peggy, including a house in Hudson with a net

value of approximately $120,000.1 The parties married on December 12, and

Robert retired on December 31, 2001.

         In January 2010 Peggy’s mother passed away. Thereafter, through mid-

December 2011, Peggy received about $57,000 in trust distributions.            Peggy

testified she spent $10,000 of her inheritance to purchase two computerized

sewing machines. In December 2011, the parties separated. On December 22,

2011, Peggy filed a petition to dissolve the ten-year marriage.

         The district court held a trial on December 12, 2012. At that time, the

parties had already divided their personal property items. Both parties testified to


1
 The parties sold that house to purchase a retirement home in Sabula and then sold the
Sabula house to buy the marital home in Nashua.
                                        3



health issues.   Peggy, who was fifty-nine years old at the time of trial, has

arthritis and recently underwent hip surgery. Her physical condition limited her

ability to work in her previous occupation as a licensed practical nurse. Instead

she took employment as a teacher’s aide for fifteen dollars per hour. Robert,

who was sixty-six years old, suffers from diabetes, heart disease, arthritis, and

congestive heart failure and is considered disabled. The issues at trial included

the enforceability of the prenuptial agreement and the division of the parties’

marital assets and debts.

      On March 8, 2013, the district court issued its decree and held each party

responsible for any debts individually incurred since their separation. The court

included the following charts listing the parties’ marital and non-marital assets.

Robert received the house in Nashua and its mortgage.         His marital assets

totaled $40,037.00.

 ASSET                         VALUE
 2005 GMC Pickup                          $14,500
 1974 Jeep                                 $4,500
 John Deere Pension            Non-Martial Asset
 Veridian Credit Union Account               $437
 John Deere Tractor                        $5,000
 Log Splitter                              $4,250
 John Deere Riding Lawn Mower              $7,000
 2008 Trailer                             $900.00
 Tools                                       $450
 John Deere Gator                          $3,000
 Fidelity IRA                  Non-Martial Asset
 Total                                $40,037.00

The court held Robert responsible for paying the following bills:      GM World

Mastercard ($222); Jerry Sport’s Center, Inc., account ($879); Kwik Trip Card
                                         4



($392); the Knight Rifles bill ($50); and the Family Health Center bill ($35), which

totaled $1,578.

        Peggy received $17,534 in marital assets.

ASSET                          VALUE
2007 Toyota Camry                          $9,300
Savings and Checking Accounts                $930
PACE Trailer                               $3,000
Comp. Systems Revenue Plan                 $3,589
Fidelity IRA                                 $565
Redlin Prints                                $150
Sewing and embroidery machines Non-Marital Asset
Total                                 $17,534.00

The court held Peggy responsible for the following debts: her Chase MasterCard

($15,622); the Convergent Clinic bill ($1,341), the Covenant Medical Center bill

($215), the Health Care Solutions account ($12), her Family Health Center bill

($473), and the Medsource account ($195), which totaled $17,858.2

        The difference between the awarded assets was $22,503. Dividing the

difference by two, the district court ordered Robert to pay Peggy an equalizing

amount of $11,251.00.      The court also found the prenuptial agreement was

binding on the parties and declined Peggy’s request for alimony and attorney

fees.

        Robert filed a motion to amend or enlarge pursuant to Iowa Rule of Civil

Procedure 1.904, pointing out two paragraphs of the decree that stopped

midsentence. Robert contended these omissions left it unclear whether the court

properly allocated the parties’ debts.    Peggy filed a response, admitting the



2
 The debt amounts were not listed in the decree. Our values are taken from Robert’s
asset and debt worksheet.
                                             5



decree “appeared to have parts missing,” but nevertheless asked the court to

overrule the motion to enlarge. The district court denied the motion to enlarge.

Only Robert appeals the decree.

II.             Standard of Review

             We review dissolution of marriage decrees de novo as they are heard in

equity. In re Marriage of McDermott, 827 N.W.2d 671, 676 (Iowa 2013). We

review an equalization payment to be sure it does equity as part of the overall

property settlement.         In re Marriage of Kimbro, 826 N.W.2d 696, 698 (Iowa

2013).

      III.      Analysis

             The question before us is whether the decree’s equalization payment of

$11,251.50 was part of an equitable division of the marital property.                “An

equitable distribution of marital property, based upon the factors in [Iowa Code

section]        598.21(5),   does   not   require   an   equal   division   of   assets.”

In re Marriage of McDermott, 827 N.W.2d at 682 (Iowa 2013). But equality often

is most equitable, and our courts have “repeatedly insisted upon the equal or

nearly equal division of marital assets.” Id.

             Robert argues he should not owe any equalization payment to Peggy. He

criticizes the district court for not including a debt allocation in the decree and for

not properly weighing the relevant considerations in section 598.21(5). 3 While



3
        The legislature listed the following factors:
        a. The length of the marriage.
        b. The property brought to the marriage by each party.
        c. The contribution of each party to the marriage, giving appropriate economic
value to each party's contribution in homemaking and child care services.
                                            6



equity requires attention to the factors in section 598.21(5), we keep in mind

“there are no hard and fast rules governing economic issues in dissolution

actions.” Id.

       Before discussing what he believes are the critical factors from section

598.21(5), Robert points out two flaws in the district court’s asset calculations.

First, Robert argues the court’s valuation of the John Deere riding lawn mower at

$7,000 did not take into account the $6,782.62 still owed on the implement.

Robert asserts the value of the lawn mower is actually $217.38. Second, he

asserts the John Deere Gator, valued at $3,000, was a premarital asset covered

by the prenuptial agreement. Robert sets out the following values of his assets:




        d. The age and physical and emotional health of the parties.
        e. The contribution by one party to the education, training, or increased earning
power of the other.
        f. The earning capacity of each party, including educational background, training,
employment skills, work experience, length of absence from the job market, custodial
responsibilities for children, and the time and expense necessary to acquire sufficient
education or training to enable the party to become self-supporting at a standard of living
reasonably comparable to that enjoyed during the marriage.
        g. The desirability of awarding the family home or the right to live in the family
home for a reasonable period to the party having custody of the children, or if the parties
have joint legal custody, to the party having physical care of the children.
        h. The amount and duration of an order granting support payments to either party
pursuant to section 598.21A and whether the property division should be in lieu of such
payments.
        i. Other economic circumstances of each party, including pension benefits,
vested or unvested. Future interests may be considered, but expectancies or interests
arising from inherited or gifted property created under a will or other instrument under
which the trustee, trustor, trust protector, or owner has the power to remove the party in
question as a beneficiary, shall not be considered.
        j. The tax consequences to each party.
        k. Any written agreement made by the parties concerning property distribution.
        l. The provisions of an antenuptial agreement.
        m. Other factors the court may determine to be relevant in an individual case.
Iowa Code § 598.21(5) (2011).
                                           7



             ASSET                       VALUE
2005 GMC Pickup                                $14,500
1974 Jeep                                        $4,500
John Deere Pension                     Non-Martial Asset
Veridian Credit Union Account                      $437
John Deere Tractor                               $5,000
Log Splitter                                     $4,250
John Deere Riding Lawn Mower                   $217.38
2008 Trailer                                   $900.00
Tools                                              $450
John Deere Gator                       Non-Martial Asset
Fidelity IRA                           Non-Martial Asset
Total                                        $30.254.38

         Under this revised asset valuation, if we were to follow the district court’s

original process for equalizing the parties’ distributions, Robert would owe Peggy

an equalization payment of $6,360.19.4

         But Robert contends he should be required to pay nothing, pointing to

several factors in section 598.21(5). He describes their ten-year union as a

marriage of “moderately short duration.”             He emphasizes he brought

considerably more property into the marriage and should be entitled to a greater

share of the post-marital assets. He also contends his failed health has rendered

him unable to make any equalization payment.

         Peggy agrees Robert’s equity in the mower is only $217.38 and also

recognizes the Gator was Robert’s pre-marital property. But she characterizes

Robert’s argument on appeal as “cherry pick[ing] numbers” to reduce her

equalization payment. She contends if the district court had listed the marital

assets and the debts of both parties, Robert’s net distribution would be


4
    $30,254.38-17,534=12,720.38÷2=$6,360.19
                                             8



$28,672.98, while hers would be negative $128.21—requiring Robert to make an

equalization payment of $14,400.59.5 She asks us to increase her equalization

payment on appeal.

         In his reply brief, Robert agrees the decree was incomplete in its listing of

debts. He brings up the fact he owes more than $10,000 in attorney fees,6 as

well as a mortgage of $144,000, leaving him with a net value of $12,000 in the

house awarded to him.7            He asserts his net award (including non-marital

property) was $30,207 and Peggy’s net award (including non-marital property)

was $12,475.8 Robert contends “a fair and equitable division of assets and debt

does not end with simple mathematics.” In his view, equity requires eliminating

the equalization payment.

         First, we decline Peggy’s invitation to increase Robert’s equalization

payment. Because Peggy did not appeal or cross-appeal from the decree, she

can have no greater relief than was awarded by the district court. See In re

Marriage of Novak, 220 N.W.2d 592, 598 (Iowa 1974) (“Failure to bring a cross-

appeal in the manner provided by the Rules of Civil Procedure precludes




5
    $28,672.98 – (-128.21)=$28,801.19÷2=$14,400.59
6
 Attorney fees incurred in dissolution proceedings are not counted as marital debt. In re
Marriage of Hansen, 733 N.W.2d 683, 703 (Iowa 2007).
7
  The district court did not divide the value of the home because only Robert owned a
home at the time of the marriage and the proceeds from the sale of that house allowed
the couple to purchase subsequent homes. See In re Marriage of Johnson, 499 N.W.2d
326, 328 (Iowa Ct. App. 1994) (“Property brought into a marriage by one party need not
necessarily be divided.”).
8
    Robert does not include any attorney fees owed by Peggy in his calculations.
                                            9



examination of this question upon appeal. Review is de novo . . . but it is such

only on matters properly presented to this court.”). But even if the issue was

properly before us, we would find it equitable for the district court to hold Peggy

responsible for the entire amount of her credit card debt9 and other outstanding

bills, even if some of the spending benefitted Robert. See In re Marriage of

Sullins, 715 N.W.2d 242, 251 (Iowa 2006) (finding “even though a debt may have

been incurred by a party for family expenses, it is not inequitable to order

that party to be responsible for the entire amount of the debt as long as the

overall property distribution is equitable”); see also Hansen, 733 N.W.2d at 703–

04 (finding no basis for disturbing trial court’s disposition of credit card debt when

level of debt was incurred after separation without husband’s knowledge).

       Second, the parties agree the district court erred in its valuation of the

lawn mower and by including the Gator in the divisible marital property. When

these corrections are made Robert’s total award of marital assets is $30,254.38,

compared to Peggy’s assets totaling $17,534. We conclude it is equitable to

incorporate these corrections into a revised equalization payment in accord with

the distribution scheme followed by the district court. See Hansen, 733 N.W.2d

at 703 (correcting trial court’s calculations). Accordingly, we reduce Robert’s

equalization payment to $6,360.19.

       We do not accept Robert’s position that the factors in section 598.21(5)

call for completely relieving him of the obligation to make an equalization

payment to Peggy.        The parties entered into this marriage later in life. The


9
  Peggy testified she “lived off that credit card” and used it to purchase a stove and
refrigerator for her home, but also said “Bob has things I purchased on that credit card.”
                                        10



marriage lasted ten years, not an insignificant amount of time. Robert benefits

from the district court’s enforcement of the prenuptial agreement. He brought

more property into the marriage and is leaving the marriage with more net assets

than Peggy. Because Peggy is seven years younger than Robert, she has some

continued earning potential, but it is limited by her health issues. While Robert

also faces medical challenges, his retirement income will be more substantial

than Peggy’s. Under these circumstances, we find an equalization payment is

necessary to achieve equity in the property distribution.

       AFFIRMED AS MODIFIED.